DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-6,8-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A ladder stabilization and lighting system comprising: a ladder stabilizing boot, comprising a base pad and a plurality of vertical walls extending upwardly from the base pad, wherein the plurality of vertical walls extending upward from the base pad form a rectangular recess configured to provide a friction fit on a ladder rail end; and comprising a light positioned on at least one outer surface of the plurality of vertical walls, wherein the light is powered by a power source in electrical connection with the light and a switch; wherein the base pad is configured to be a flat planar surface larger in area than the ladder rail end; and wherein the base pad further comprises a textured bottom surface configured to prevent a ladder from moving.

A ladder stabilization and lighting system comprising: a ladder stabilizing boot comprising a base pad and a plurality of vertical walls extending upwardly from the base pad, wherein the plurality of vertical walls form a rectangular recess configured to friction fit a ladder rail end; a light disposed on at least one outer surface of the plurality of vertical walls; and a power source configured to provide power to the light through a switch; wherein the base pad is configured to be a flat planar surface larger in area than the ladder rail end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875